69 F.3d 534
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Walter WOLTZ, Plaintiff-Appellant,v.Lois MAY, a/k/a Louise May, a/k/a Louise/Lisa May;  GarySteven May, a/k/a Michael May;  Nicholus Reys, a/k/a RayRayes, a/k/a Nick;  Vivian Francis Wessel;  Alfred LewisReed;  John Doe, Esquire;  Pat Feeney, Esquire;  EdwardBradley, Esquire;  Jane Hanley, Esquire, Defendants-Appellees.
No. 94-7264.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1995.Decided Oct. 31, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (CA-94-1946-B)
Robert Walter Woltz, Appellant Pro Se.
D.Md.
DISMISSED.
Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.
PER CURIAM:


1
This court remanded this case for a determination, in accordance with Houston v. Lack, 487 U.S. 266 (1988), of when Appellant delivered his notice of appeal to prison officials for mailing.  On remand, the district court found that Appellant had been released from prison but had not provided the court with a current address, thereby rendering his suit subject to dismissal pursuant to Rule 102.1.b.ii. of the Local Rules for the District of Maryland.  Accordingly, we dismiss.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED